Citation Nr: 0030608	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  94-10 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

The propriety of the initial 30 percent rating for the 
service-connected migraine headaches.  




REPRESENTATION

Appellant represented by:	The American Legion








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran had active military service from November 1983 to 
February 1989.  

The Board of Veterans' Appeals (Board) originally received 
this case on appeal from a rating decision in June 1993.  

The Board has seen fit to reclassify the issue noted above 
due to the distinction recognized by the United States Court 
of Appeals for Veterans Claims (known previously as the 
United States Court of Veterans Appeals, prior to March 1, 
1999) (hereinafter the "Court"), between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection and a claim for an increased 
rating of a service- connected condition.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

In October 1997, the veteran testified at a hearing at the RO 
before a former Member of the Board.  

The Board remanded this case for additional development in 
August 1998 and September 1999 for additional development of 
the record.  



REMAND

In the August 1998 Board Remand, the RO was instructed to 
arrange for a VA examination in order to evaluate the current 
severity of the veteran's service-connected migraine 
headaches.  Specifically, the VA examiner was requested to 
"indicate whether the veteran has very frequent completely 
prostrating and prolonged attacks productive of severe 
inadaptability; characteristic prostrating attacks occurring 
on an average once a month over the last several months; 
characteristic prostrating attacks averaging one in two (2) 
months over the last several months; or less frequent 
attacks."
 
The Board notes that the VA examiner performing the October 
1998 examination, however, did not provide the requested 
opinion.  On the examination report, it was noted that the 
veteran's headaches had become daily headaches punctuated two 
to three times per month by a more severe and pounding kind 
of headache.  

The VA examiner indicated that, once or twice a month, the 
veteran had a headache that lasted several days and impaired 
his daily activity.  Absent from the examiner's report was 
any specific finding as to whether the veteran's migraine 
headaches were considered to be "very frequent", 
"completely prostrating", "prolonged" or productive of 
severe inadaptability."  

While the October 1998 examination report provided sufficient 
medical evidence for the RO to increase the veteran's 
disability rating to 30 percent in January 1999, the Board 
finds that the lack of the medical opinion specifically 
requested on remand has left VA with insufficient medical 
evidence for determining whether the migraine headaches 
warrant an even higher rating.  

Thus, a remand by the Board confers on an appellant the right 
to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Thus, for these reasons this issue 
must be remanded again for compliance with the previous 
remand instructions.  

Additionally, it appears that while the file contains some VA 
records of treatment for headaches as recently as March 2000, 
it does not contain records of treatment by the veteran's 
primary physician, Dr. Bereley, who, according to the 
records, has treated the veteran in Lancaster.  As the case 
must be remanded for other reasons, the RO should contact the 
veteran and attempt to secure any additional outstanding 
medical records.  

Finally, the Board notes that, during the course of the 
veteran's appeal, the statutes governing assistance to 
claimants and the benefit of the doubt were amended.  See 
Veterans Claims Assistance Act of 2000 (Nov. 9, 2000: 114 
Stat. 2096).  

On remand, the RO must conduct further review and development 
consistent with the newly amended statutes.  This should 
include providing the veteran with notice of the required 
information and evidence necessary to substantiate his claim, 
affording the veteran the duty to assist in obtaining records 
and, when appropriate, affording the veteran a medical 
examination when such is necessary to make a decision on the 
claim.  

It is pertinent to note in this regard that the specific 
requirements regarding such notification and duty to assist 
are set forth in the newly amended provisions.  The RO should 
take appropriate action in this regard.  

Following review and development under the newly promulgated 
regulations, and  completion of any other indicated action, 
the RO should readjudicate the veteran's claims, applying the 
latest version of the law as discussed in 38 U.S.C.A. § 5107.  
See Veterans Claims Assistance Act of 2000 (Nov. 9, 2000: 114 
Stat. 2096).  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claims, these issues are remanded to 
the RO for the following action:

1.  The RO should take appropriate action 
to contact the veteran in order to have 
him submit any additional medical 
evidence, additional information, or 
further argument to support his claim for 
an increased rating for his service-
connected migraine headaches.  The 
veteran should also be requested to 
submit the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have rendered him medical attention for 
his service-connected migraine headaches.  
When the veteran responds, and provides 
any necessary authorizations, the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting their 
treatment, which are not already in the 
claims folder.  Specifically noted in 
this regard are records from Dr. Bereley.  
The veteran should be afforded a 
reasonable amount of time to obtain and 
submit such evidence to the RO.  

2.  The RO should schedule the veteran 
for a special VA examination in neurology 
to determine the severity of his service-
connected migraine headaches.  All 
indicated testing should be accomplished, 
and the claims folder should be reviewed 
by the examiner prior to the examination.  
The examiner should elicit from the 
veteran and record a full medical and 
employment history and should report 
detailed medical findings in connection 
with the evaluations of the claimed 
conditions.  Based on the review of the 
case, it is requested that the examiner 
not only comment on the severity of the 
headache manifestations, but also that 
he/she specifically provide an opinion as 
to whether the headache attacks are very 
frequently completely prostrating and 
prolonged so as to produce severe 
economic inadaptability.  The examiner 
should be informed that this information 
is essential for the VA to use in 
accurately rating the veteran's service-
connected disorder.  The examination 
report should reflect review of pertinent 
material in the claims folder, including 
the medical records on file, and include 
the factors on which the opinion is 
based.  

3.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should review the veteran's claim 
in light of any evidence submitted since 
the last SSOC in June 2000.  In doing so, 
the RO should consider whether staged 
ratings are appropriate in light of 
Fenderson v. West, 12 Vet. App. 119, 126-
27 (1999).  Due consideration should be 
given to all pertinent Court decisions, 
laws and regulations, including the newly 
enacted legislation as noted above.  If 
any action taken remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and given an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


- 7 -


